PER CURIAM.
Appellant seeks review of the amended disposition order adjudicating her delinquent and committing her to the custody of the Department of Juvenile Justice for placement in a moderate-risk residential program. Appellant does not challenge— and, thus, we affirm — the adjudication of delinquency. Appellant raises two issues concerning her commitment: (1) the trial court failed to comply with E.A.R. v. State, 4 So.3d 614 (Fla.2009), when departing from the recommendation of probation in the predisposition report; and (2) the trial court failed to make written findings to support placement at the moderate-risk residential restrictiveness level as required by section 985.441(2)(d), Florida Statutes. We affirm the first issue based upon B.K.A. v. State, 122 So.3d 928 (Fla. 1st DCA 2013), and J.B.S. v. State, 90 So.3d 961 (Fla. 1st DCA 2012). We reverse the second issue based upon the State’s confession of error, and we remand for the trial court to make written findings in compliance with section 985.441(2)(d). See K.M.H. v. State, 91 So.3d 262 (Fla. 1st DCA 2012),
AFFIRMED in part; REVERSED in part; REMANDED with directions.
ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.